Luke, J.
1. The evidence authorized the defendant’s conviction.
2. The special ground of the motion for a new trial falls within the rule announced in Williams v. State, 100 Ga. 511 (28 S. E. 624, 39 L. R. A. 269). The Supreme Court having adhered in other cases to the ruling in the Williams case, the request to certify this case to the Supreme Court, in order that the decision in that case may be reviewed, is not granted. See Martin v. State, 148 Ga. 406 (96 S. E. 882). The defendant may by certiorari present the question to the Supreme Court.
*34Decided July 25, 1922.
Air am Levy, for plaintiff in error.
W. Inman Curry, solicitor, contra.
3. It was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.